DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,970,538).
Regarding Claim 14, Chen discloses a transmission for a vehicle, comprising: 
A knob (12) configured to be rotated to select one of a plurality of shift stages (see Col. 4 Lines 10-14). 
A driving unit (16) to control rotation of the knob (see Fig. 2). 
Wherein modes of operation of the driving unit includes a first mode and a second mode (see Fig. 4, disclosing operating torque mode and detent torque mode).
Regarding Claim 16, Chen further discloses the transmission of claim 14, wherein the driving unit generates a torque for controlling the rotation of the knob, and wherein a first torque is generated in the first mode of the driving unit, and a second torque greater than the first torque is generated in the second mode of the driving unit (see Fig. 3; see also Col. 5 Line 58 – Col. 6 Line 10).
Regarding Claim 19, Chen further discloses the transmission of claim 14, further comprising: a shift controller to apply an electrical current for controlling the rotation of the knob to the driving unit (see Col. 4 Lines 43-45), wherein a first current is applied in the first mode of the driving unit, and a second current greater than the first current is applied in the second mode of the driving unit (see Fig. 3, note that since an electric motor is used to provide the torque, that the amount of torque is a function of the electrical current applied to the motor; i.e. torque = current * torque constant; and since the second torque is greater than the first torque, the second current is greater than the first current).
Regarding Claim 20, Chen further discloses the transmission of claim 19, wherein the driving unit generates torques of different magnitudes depending on an intensity of the electrical current applied by the shift controller (see Fig. 3, note that in an electrical motor the torque is a function of the electrical current), and wherein the torque in the second mode is greater than the torque in the first mode (see Fig. 3).

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvarnstrand (WO 2017-140366-A1).
Regarding Claim 14, Kvarnstrand discloses a transmission for a vehicle, comprising: 
A knob (21) configured to be rotated to select one of a plurality of shift stages (see Fig. 1). 
A driving unit (20) to control rotation of the knob (see Page 11 second paragraph, disclosing that the driving unit is an adaptive braking mechanism). 
Wherein modes of operation of the driving unit includes a first mode and a second mode (see Page 12 first paragraph, disclosing a second mode as a locked mode; see Page 13 last paragraph, disclosing a first mode where movement of the knob is not restricted).
Regarding Claim 15, Kvarnstrand further discloses the transmission of claim 14, wherein the first mode is a mode that allows the rotation of the knob (see Page 13 last paragraph), and wherein the second mode is a mode that prevents the rotation of the knob (see page 12 first paragraph).

Response to Amendment
The Affidavit under 37 CFR 1.132 filed 06/16/2022 is sufficient to overcome the rejection of claims 1-20 based upon Heo et al. (US 2019/0203832) applied under 35 U.S.C. 102(a)(2).

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658